182 P.3d 865 (2008)
219 Or. App. 117
FARMERS INSURANCE COMPANY OF OREGON, Plaintiff-Appellant,
v.
Jennifer CHAN and James P. Dwyer, Defendants-Respondents.
C051687CV; A132921.
Court of Appeals of Oregon.
Argued and Submitted December 5, 2007.
Decided March 26, 2008.
Margaret H. Leek Leiberan, Beaverson, argued the cause for appellant. With her on the opening brief was Mason & Associates. On the reply brief were Mason & Associates and Craig O. West, Tualatin.
Kathryn M. Pratt, Portland, argued the cause and filed the brief for respondents.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM
This case is procedurally and substantively identical in all material respects to Mid-Century Insurance Co. v. Turner, 219 Or.App. 44, 182 P.3d 855. That is, after its insured settled with the tortfeasor's insurance carrier for the limits of the tortfeasor's policy, plaintiff Farmers Insurance Company initiated an action against its insured to recover personal injury protection (PIP) benefits *866 that it had paid out pursuant to its insured's policy. In that action, plaintiff did not invoke any of the statutory methods prescribed for recovery of PIP payments but, instead, alleged claims for breach of contract, money had and received, breach of settlement agreement, and breach of fiduciary duty. Because the pleadings and legal theories are the same in both cases, we reject plaintiff's arguments on appeal in the present case for the reasons explained in Mid-Century Insurance Co.
Affirmed.